DETAILED ACTION
This Office Action is in response to communications filed 9/27/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: receiving, from a first user having a token credit amount, a request to use a play app having a required token amount; determining a play response based on the token credit amount, wherein the determination corresponds to the following: if the token credit amount is greater than the required token amount, then the request is granted; and if the token credit amount is less than the required token amount, then the request is denied. This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is receiving request data, determining token data, analyzing token data, and outputting result data.  This is a concept that is found outside the realm of computer technology, does not pertain to specifically to computer technology or an improvement to the computer or technology.  Applicant is merely taking a concept that exists outside of computer technology and attempting to apply it to a computer environment, with nothing more than just generic computers/computing components performing generic computing functions. Furthermore, the invention does not include any significant computer technology or recite any sort of technological solution for a problem.  What is being claimed is just basic assessing of data to make a determination.  Here it is providing a service if the user has enough currency.  This concept has existed long before computers and mobile devices existed.  Essentially, this is just the receiving, processing and manipulation of data, and providing the result.  In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claim is essentially just identifying and analyzing play requests and token amounts in order to determine whether they have enough to play.  This is essentially what a cashier does at any business.  If the customer has enough currency, then they can purchase and have the product and/or service, otherwise they may not.  A human can perform steps such as these in the human mind and/or by pen or paper. Essentially the claimed invention is just reciting the generic processing and manipulation of basic data currency and reward data, and may be performed by a human without the use of computer technology by using the mind or with pen and paper. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “device” which is a generic device, but likely intended to be a mobile wireless device or something similar; a “play app” and “learn app” which are just generic software. There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely receiving data, determining data, and providing an output (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-17, the limitations are just further extensions of the abstract idea discussed above.  For instance, these claims just continue to further limit the abstract concept. Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.  The dependent claims are rejected based on similar rationale as described above for the independent claim 1.
Independent Claim 1, and dependent claims 2-17, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 9, 14, and 16 the term ”preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For instance, a claimed step either is, or is not, being performed, it cannot be recited that it is preferably so.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barhydt 2006/0259361 (hereinafter Barhydt). 
In reference to claim 1, Barhydt teaches a process for controlling device use, the process comprising: receiving, from a first user having a token credit amount, a request to use a play app having a required token amount (paragraphs 0010 – “the MLCS provides tokens that customers can purchase, store in their accounts, and redeem to play pay-per-play games (e.g., one token per play). The play-per-play games provide revenue to the carrier each time a customer plays a game by requiring one or more tokens for each game play.”; 0061, 0062 – “Assuming that the game costs one token. User starts to play a new game… Deduct one token from user's account”; 0283 – “the MLCS verifies that the player has the token required to verify their subscription to the game”; 0641 – “Initial tokens required to play the tournament“; 0694 – “View Account Balance--amount of Points, Custom Currencies, Tokens Business Rules For Games”); determining a play response based on the token credit amount, wherein the determination corresponds to the following: if the token credit amount is greater than the required token amount, then the request is granted (paragraphs 0010; 0061, 0062; 0283; 0641; 0694; see descriptions for these paragraphs in above citation); and if the token credit amount is less than the required token amount, then the request is denied (paragraphs 0010; 0061, 0062; 0283; 0641; 0694; see descriptions for these paragraphs in above citation).
In reference to claim 2, Barhydt teaches the process of claim 1.  Barhydt teaches further comprising the step of: allowing play time on the play app if the request is granted (paragraphs 0010; 0061, 0062; 0283; 0641; 0694; see descriptions for these paragraphs in above citation).
In reference to claim 3, Barhydt teaches the process of claim 1.  Barhydt teaches further comprising the step of: disabling the play app if the request is denied (paragraphs 0010; 0061, 0062; 0283; 0641; 0694; see descriptions for these paragraphs in above citation). Barhydt does not specifically state “disabling,” however it describes that only those who have the requisite amount of tokens can get the play time.  Therefore, if they do not have enough they may not get the play time, and would be disabled for them inherently.
In reference to claim 4, Barhydt teaches the process of claim 1.  Barhydt teaches wherein the play time is related to the token credit amount, preferably wherein the play time is directly related to the token credit amount (paragraphs 0010; 0061, 0062; 0283; 0641; 0694; see descriptions for these paragraphs in above citation). Barhydt discloses that the player can only play if they have the tokens/credits, so the play time is directly related to the token amount.
In reference to claim 5, Barhydt teaches the process of claim 1.  Barhydt teaches further comprising the step of blocking the first user from using the play app (paragraphs 0010; 0061, 0062; 0283; 0641; 0694; see descriptions for these paragraphs in above citation). Barhydt does not specifically state “blocking,” however it describes that only those who have the requisite amount of tokens can get the play time.  Therefore, if they do not have enough they may not get the play time, and would be blocked for them inherently.
In reference to claim 7, Barhydt teaches the process of claim 1.  Barhydt teaches wherein measurement of time on a learn app or a play app is performed via electronics or electronic media (paragraph 0045; 0048; 0287; 0619; 0639).
In reference to claim 8, Barhydt teaches the process of claim 7.  Barhydt teaches wherein the measurement of time is conducted while the first user is not in close proximity to a second user (paragraphs Abstract; 0246).  Barhydt describes a system that is intended to be used over the internet/online and therefore would generally not be in proximity to the other users.
In reference to claim 9, Barhydt teaches the process of claim 1.  Barhydt teaches further comprising the step of adjusting the token credit amount based on using of a learn app, preferably based on use of the learn app (paragraphs 0010 – “By issuing points based on in-game events for the pay-per-play games, the MLCS motivates customers to play these games more frequently, thereby increasing customer spend.”; 0022 – “enables application level events for issuing, redeeming and sharing tokens of any type. These tokens may include loyalty points, gaming tokens (for pay-per-play games, subscriptions, tournaments), gaming characters, or coupons that can be redeemed for prizes”; 0023; 0124).
In reference to claim 11, Barhydt teaches the process of claim 1.  Barhydt teaches further comprising the steps of: receiving, from the first user having the adjusted token credit amount, an updated request to use the play app; and determining an updated play response based on the updated token credit amount, wherein the determination corresponds to the following: if the adjusted token credit amount is greater than the required token amount, then the request is granted; and if the adjusted token credit amount is less than the required token amount, then the request is denied (paragraphs 0010 – “the MLCS provides tokens that customers can purchase, store in their accounts, and redeem to play pay-per-play games (e.g., one token per play). The play-per-play games provide revenue to the carrier each time a customer plays a game by requiring one or more tokens for each game play.”; 0061, 0062 – “Assuming that the game costs one token. User starts to play a new game… Deduct one token from user's account”; 0283 – “the MLCS verifies that the player has the token required to verify their subscription to the game”; 0641 – “Initial tokens required to play the tournament“; 0694 – “View Account Balance--amount of Points, Custom Currencies, Tokens Business Rules For Games”). 
In reference to claim 12, Barhydt teaches the process of claim 1.  Barhydt teaches wherein the using of the learn app is performed by the first user (paragraphs 0010; 0061, 0062; 0283; 0641; 0694; see descriptions for these paragraphs in the citation from the independent claim above).
store
In reference to claim 14, Barhydt teaches the process of claim 1.  Barhydt teaches further comprising the step of generating a play app catalog, preferably based on input from a second user (paragraphs 0022; 0024; 0032; 0109; 0710; 0711).
In reference to claim 15, Barhydt teaches the process of claim 1.  Barhydt teaches wherein the learn app is selected from a learn app catalog.
In reference to claim 16, Barhydt teaches the process of claim 1.  Barhydt teaches urther comprising the step of generating a learn app catalog, preferably based on input from a second user (paragraphs 0022; 0024; 0032; 0109; 0710; 0711).
In reference to claim 17, Barhydt teaches the process of claim 1.  Barhydt teaches further comprising receiving input from a second user based on the adjusted token amount (paragraphs 0009; 0011; 0023; 0043 – “the game issues an event to the MLCS announcing the game's score. If the score qualifies for points based on the game's score, then the user is awarded points and receives a text message for point award.”; 0045 – “the Top 100 players for the previous week receives awards points (according to a specific formula) along with a congratulatory text message. Other numbers of top players (e.g., Top 10) and time periods (e.g., a day) may be used.”; 0154; 0184).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barhydt in view of Grimes et al. 2014/0272847 (hereinafter Grimes).
In reference to claim 6, Barhydt teaches the process of claim 1.  Barhydt teaches measuring time in the app (paragraph 0045; 0048; 0287; 0619; 0639)..  Barhydt does not specifically teach wherein the token credit amount is determined by measuring time on a learn app. Grimes teaches wherein the token credit amount is determined by measuring time on a learn app (paragraph 0071). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to measure time to determine token credit amount because the purpose of this is to keep children learning, and if they are getting rewards, they may stay more interested and spend more time learning.
In reference to claim 10, Barhydt teaches the process of claim 1.  Barhydt does not specifically teach further comprising the step of adjusting the token credit amount based on parental input. Grimes teaches further comprising the step of adjusting the token credit amount based on parental input (paragraph 0047 and 0048).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have parents able to adjust the token credit amount, particularly so when children are involved, such as the case with Applicantion’s invention.  One would have found it obvious that the parent would be in control of such financial issues and playtime distribution/allotment.  
In reference to claim 13, Barhydt teaches the process of claim 1.  Barhydt teaches wherein the app is downloaded.  Barhydt does not specifically teach wherein the play app is selected from a play app catalog. Grimes teaches wherein the play app is selected from a play app catalog (paragraph 0089; and Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have included the app being selected an app catalog because this would allow the app to be organized with other related apps that the user may use.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682